                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 DAVID EARL MILLER, et al.,                       )
                                                  )           CAPITAL CASE
          Plaintiffs,                             )
                                                  )
 v.                                               )           NO. 3:18-cv-01234
                                                  )
 TONY PARKER, et al.,                             )           JUDGE CAMPBELL
                                                  )
          Defendants.                             )

                                              ORDER

         Plaintiff Miller has filed an Emergency Motion for Immediate Disclosure asking the Court

to compel Defendants to produce extensive details about both methods that might be employed in

his upcoming execution and to extend the time within which Plaintiff Miller must choose between

lethal injection and electrocution. (Doc. No. 31.) The motion suggests that Plaintiff is entitled to

the requested information in connection with his coercion claim, because it is “information of the

relevant circumstances critical to any informed decision-making process,” and because “[i]n order

for Mr. Miller to knowingly and intelligently opt for the execution method that will inflict the least

amount of pain and suffering, he must be fairly informed about how each method of execution will

be applied to him.” (Id. at 1, 3.) Plaintiff Miller asserts that there is “no proof that Defendants can

carry out” his execution pursuant to the State’s current lethal injection protocol, and that

“Defendants may use expired and degraded drugs” to do so. (Id. at 7, 9.) He seeks information

ranging from photographs of the drugs to be used in his execution to the chronological execution

report completed for the electrocution of Edmund Zagorski earlier this month. (Id. at 4–7.)

         As an initial matter, the Court is not persuaded that the information Plaintiff Miller seeks

is necessary for him to make an informed election between lethal injection and electrocution.

Despite not having this information, he has graphically alleged in his complaint and his pending



      Case 3:18-cv-01234 Document 37 Filed 11/26/18 Page 1 of 3 PageID #: 2036
motion the relevant facts he “believes [ ] to be true” regarding both lethal injection and

electrocution. (Doc. No. 31 at 3, 5.) Details such as pharmacy licenses and personnel records are,

therefore, unlikely to have any material impact on Miller’s decision.

       Moreover, for the reasons the Court has already explained, Plaintiffs’ coercion claim lacks

the merit necessary to warrant emergency relief. (Doc. No. 20 at 9–10.) Plaintiff has not cited any

federal case law establishing an independent federal right to obtain the information he seeks, and

Sixth Circuit precedent does not support such a theory. See Phillips v. DeWine, 841 F.3d 405, 420

(6th Cir. 2016), cert. denied sub nom. Tibbetts v. DeWine, 138 S. Ct. 301 (2017) (affirming

dismissal of claims that secrecy surrounding lethal injection drugs violated condemned inmates’

constitutional rights).   Moreover, neither the Tennessee statute providing his right to elect

electrocution nor the State’s execution protocols require the disclosure of information to the level

of detail he demands. See Tenn. Code Ann. § 40-23-114; Doc. Nos. 1-2, 33-1. Plaintiff Miller’s

speculation 1 that Defendants are unable to acquire the drugs necessary to proceed with a lethal

injection on December 6 is outweighed by Defendants’ affirmative statements that the ingredients

are available and that they will be prepared and able to carry out his execution on that date

regardless of which method he chooses. (See Doc. No. 27 at 2–3.) And importantly, Plaintiff

Miller has not established any justification for any emergency relief in connection with requesting

documents for an execution that was scheduled in January 2018, a protocol last updated in July

2018, and an election statute that was last amended twenty years ago. These reasons alone dictate



1
 In his only real effort to support this theory, Plaintiff Miller alleges that the Tennessee Department
of Correction’s “General Counsel has repeatedly indicated that Defendants do not have an
inventory of lethal injection drugs and/or the drugs that will be used for Mr. Miller’s execution”
and cites two documents purporting to support that allegation. (Doc. No. 31 at 8.) Those
documents do not contain any indications from General Counsel at all, but are merely record
requests submitted to Defendants by counsel. (Doc. Nos. 24-1, 24-2.) Plaintiff’s allegation is thus
either not properly supported or objectively false.
                                                  2

    Case 3:18-cv-01234 Document 37 Filed 11/26/18 Page 2 of 3 PageID #: 2037
the denial of Plaintiffs’ motion.

       Moreover, Defendants today have filed a supplemental response to Plaintiffs’ motion, to

which they attach Plaintiff Miller’s handwritten waiver of lethal injection and election of

electrocution, dated November 23, 2018. (Doc. Nos. 35, 35-1.) Defendants correctly assert that

this waiver, if valid, renders the pending emergency motion moot. (Doc. No. 35 at 2.) This

alternative basis also supports denial of the motion.

       Accordingly, Plaintiffs’ pending motion (Doc. No. 31) is DENIED.

       It is so ORDERED.



                                                        ____________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




                                                 3

   Case 3:18-cv-01234 Document 37 Filed 11/26/18 Page 3 of 3 PageID #: 2038
